        Case 1:15-cr-00379-PKC Document 274
                                        273 Filed 03/19/21 Page 1 of 2




Howard Leader
ATTORNEY AT LAW
800 THIRD AVENUE
SUITE 2501
NEW YORK, NEW YORK 10022
TELEPHONE (646) 533-7696
FACSIMILE (646) 590-9676
E-MAIL HOWARD.LEADER@PROTONMAIL.COM


FILED VIA ECF

Hon. P. Kevin Castel
United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street
New York, New York 10007


                                                             March 19, 2021

                   United States v. Mauricio HERNANDEZ-PINEDA
                                   15 Cr. 379 (PKC)

      Dear Judge Castel:

       As the Court will recall, I am counsel of record for Mr. Hernandez-Pineda in this
matter. By Order dated March 16, 2021, the Court cancelled the conference previously
scheduled for March 22, 2021 and has directed the parties to appear personally March
30, 2021 at 10:30am.

       Unfortunately, due to other previously scheduled matters, I shall be out-of-town
for work the week of March 29 and therefore will be unable to attend in person. I must
therefore write to request an adjournment until the following week, to which the
government consents. If the Court is amenable to the request, I am available to appear
in person any day or time the week of April 5 except the morning of April 6, when I have
a scheduled appearance in an unrelated matter. I would consent to an exclusion of the
time from the Speedy Trial clock under the circumstances.

      Alternatively, if the Court prefers, I could appear telephonically on March 30.
        Case 1:15-cr-00379-PKC Document 274
                                        273 Filed 03/19/21 Page 2 of 2




      I thank the Court for its kind consideration of this matter and apologize for any
inconvenience.

                                 Respectfully submitted,

                                  /s/ Howard Leader
                                  HOWARD LEADER



cc:   Matthew J. Laroche, Esq.
      Jason A. Richman, Esq.
      Elinor Tarlow, Esq.
      Amanda L. Houle, Esq.
      Jacob H. Gutwillig, Esq.     (VIA ECF)



       The Curcio Hearing originally scheduled on March 30, 2021 is
       adjourned to April 7, 2021 at 10:30 a.m. in Courtroom 11D.
       Time is excluded under the speedy trial act until April 7, 2021
       for the reasons set forth in Mr. Leader's letter dated 3/19/2021.
       SO ORDERED.
       Dated: 3/19/2021




                                           -2-
